DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 11/19/2020.  These drawings are acceptable.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 4, 6-8, 10 and 12-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Carlsen et al. (2018/0156005).
As concerns claim 1, Carlsen shows a system (25) for hydraulically controlling a subsea device (13), the system comprising: a compensator (28) provided within a cavity of a well system (Fig. 2), a hydraulic connection (hydraulic lines) between the compensator and the subsea device (Fig. 3), a pressure regulator (30) arranged to 
As concerns claim 3, Carlsen shows wherein the cavity is provided within a blow-out preventer (Fig. 2).
As concerns claim 4, Carlsen shows wherein the cavity is provided within an annulus above a blow-out preventer (Fig. 2).
As concerns claim 6, Carlsen shows wherein the compensator is a bladder or a piston (28).
As concerns claim 7, Carlsen shows wherein the subsea device is a tubing hanger running tool or a tubing hanger (paragraph 0020).
As concerns claim 8, Carlsen shows a flowmeter (29) for determining the amount of fluid which has passed towards the subsea device.
As concerns claim 10, Carlsen shows wherein the cavity is an annulus above a tubing hanger (Fig. 2).
As concerns claim 12, Carlsen shows a method of hydraulically controlling a subsea device (13), the method comprising: providing a compensator (28) within a cavity of a well system (Fig. 2), providing a hydraulic connection (hydraulic lines) between the compensator and the subsea device (Fig. 3), controlling (34) the pressure within the cavity, regulating (30) hydraulic pressure from the compensator to the subsea device.
As concerns claim 13, Carlsen shows wherein the cavity is provided within a blow-out preventer (Fig. 2).
As concerns claim 14, Carlsen shows wherein controlling the pressure within the cavity comprises closing a valve (34).
As concerns claim 15, Carlsen shows wherein regulating hydraulic pressure from the compensator to the subsea device comprises controlling the pressure to a plurality of outlets towards the subsea device and wherein each of the plurality of outlets controls a function of the subsea device (Fig. 3).
As concerns claim 16, Carlsen shows measuring (29) the amount of fluid which flows towards the subsea device.
As concerns claim 17, Carlsen shows wherein the compensator is in pressure communication with the cavity to which it is disposed, and is not in fluid communication with the cavity (Fig. 2 & 3).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 5, 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Carlsen et al. alone.
As concerns claim 2, Carlsen discloses the claimed invention except for a second pressure regulator for controlling the pressure in the cavity.  The examiner takes official notice that it is old and well known in the art to use a pressure regulator for controlling the pressure in a system, as shown by van Wijk et al. (10,337,277) in Fig. 6, which is provided as evidence.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have utilized a pressure regulator in the system of Carlsen for the expected benefit of controlling the pressure of the fluid to a desired value.  Thus, one of ordinary skill in the art would have recognized that using a pressure regulator in the system would have provided predictable results and a reasonable expectation of success.  Therefore, it would have been obvious to modify Carlsen to obtain the invention as specified in the claim.
As concerns claim 5, Carlsen discloses the claimed invention except for wherein the second pressure regulator is provided below a choke line.  It would have been an obvious matter of design choice to have positioned the pressure regulator below a choke line, as Applicant has not disclosed that it solves any stated problem of the prior art or is for any particular purpose other than being an alternative to positioning the pressure regulator in another location within the system.  Furthermore, one of ordinary skill in the art would have expected the invention to perform equally well with the pressure regulator being positioned in another location within the system because the pressure in the cavity would still have been capable of being controlled based on the fact that the cavity is isolated from an external environment.  Additionally, it has been 
As concerns claim 9, Carlsen shows a system (25) for hydraulically controlling a subsea device (13), wherein the subsea device is a tubing hanger running tool (paragraph 0020).  Carlsen discloses the claimed invention except for wherein the subsea device is a wellhead cleaning tool.  It has been held that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
As concerns claim 11, Carlsen discloses the claimed invention except for wherein the cavity is provided below an upper annular valve.  It would have been an obvious matter of design choice to have positioned the cavity below an upper annular valve, as Applicant has not disclosed that it solves any stated problem of the prior art or is for any particular purpose other than being an alternative to positioning the cavity in another location within the system.  Furthermore, one of ordinary skill in the art would have expected the invention to perform equally well with the cavity being positioned in an another location within the system because the pressure in the cavity would still have been capable of being controlled based on the fact that the cavity is isolated from an external environment.  Additionally, it has been held that rearranging parts of an .
Response to Arguments
Applicant's arguments filed 11/19/2020 have been fully considered but they are not persuasive.  In response to applicant’s argument that Carlsen fails to teach or suggest a compensator provided within a cavity of a well system, the examiner respectfully disagrees.  Carlsen teaches an accumulator (28) provided within a cavity of a control module (25) which may be located in a cavity of a riser (9) or a blow-out preventer (11).  Furthermore, Carlsen teaches wherein the accumulator includes a piston (Fig. 3), which is a possible configuration of the compensator disclosed by applicant.  Thus, the accumulator of Carlsen would have been interpreted as a compensator based on the fact that the piston within the accumulator compensates for pressure in the hydraulic system used to control the subsea device, and the accumulator is acted on by external pressure within the cavity of the control module and/or the external pressure within the cavity of the riser or the blow-out preventer, but is not in fluid communication with either of the cavities.  Therefore, Carlsen meets the claim language.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R BUCK whose telephone number is (571)270-3653.  The examiner can normally be reached on Monday-Friday 7:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571)270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/MATTHEW R BUCK/Primary Examiner, Art Unit 3679